Citation Nr: 9919191	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-27 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1974. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran does not assert that current 
peripheral neuropathy is the result of exposure to herbicide 
agents, and such a claim was not adjudicated by the RO.


FINDING OF FACT

Peripheral neuropathy, which pre-existed active service, 
increased in severity during service.


CONCLUSION OF LAW

Peripheral neuropathy was aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that, in  June 1970, after he had 
been engaging in strenuous physical activity in basic 
training for a couple of weeks, he developed a "burning, 
fiery pain" in his legs.  He has also stated that, during 
active service, he had occasional, brief numbness of the toes 
of the right foot.  He contends that leg pain and toe 
numbness during active service were the initial 
manifestations of peripheral neuropathy, first diagnosed in 
the mid-1980's.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  An organic disease of the nervous 
system may be presumed to have been incurred in service when 
it is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

VA's General Counsel has held that service connection may be 
granted for diseases of congenital, developmental, or 
familial origin.  The General Counsel stated that, typically, 
in cases in which the veteran claims service connection for 
such a disorder, entitlement to service connection should 
turn on the question of whether manifestations of the disease 
in service constituted aggravation of the condition.  
VAOPOGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service when there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1998).  

In the veteran's case, his service medical records include 
reports of three medical examinations, with three reports of 
medical history:  In March 1970, for enlistment; in July 
1972, for flight status; and, in February 1974, for 
separation from service.  None of the reports refer to pain 
or numbness of the lower extremities.  Service medical 
records do include notations of "shin splints" on three days 
in June 1970, and an entry "run at own speed" in late June 
1970.  The veteran has testified that, when he went to sick 
call during basic training and complained about leg pain, he 
was told that he had shin splints and should live with it.


At a VA examination in June 1974, three months after the 
veteran's separation from service, he stated that he was in 
excellent health.  The report of that examination was silent 
as to any complaints or findings concerning the lower 
extremities.  

At a VA examination in July 1976, the veteran complained of 
increasing rheumatic-type pain in both legs, calves and 
ankles, and the front side of the legs.  The examining 
physician noted that the veteran had had pain in both legs 
since 1965, when he was in school, not in service; he still 
had pain flare ups at times; there had been no treatment.  On 
examination, both legs were tender along both shins.

The veteran has stated that the pain and numbness in his 
lower extremities which he had during active service 
persisted and increased in severity after his separation from 
service in 1974.  He has indicated that from 1985 to 1989  he 
was a patient of a health maintenance organization and he was 
referred to a neurologist, who was the first physician to 
diagnose peripheral neuropathy.  

A neurologist at a medical school, who was also on the staff 
of a VA medical center, evaluated the veteran and reported in 
November 1995 that:  The veteran suffered from a progressive 
neuropathic condition due to a peripheral neuropathy, which 
affected both sensory and motor fibers and affected his 
strength, sensation and balance; it was most likely that he 
had the condition since birth; and, the condition was most 
likely exacerbated by activities during basic military 
training.

The Board finds the veteran's testimony concerning his 
symptoms in service, and, in particular, his testimony as to 
the onset of numbness, to be credible.  The Board accepts the 
opinion of the neurologist who evaluated the veteran in 1995 
and found that pre-existing peripheral neuropathy was 
exacerbated during the veteran's active service.  The Board 
concludes that peripheral neuropathy was aggravated during 
active service, and service connection for that disability is 
established.  38 U.S.C.A. § 1110.  



ORDER

Service connection for peripheral neuropathy is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

